Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Robin Maze on 03/11/2022.
The claims have been amended as follows:
In claim 10, in line 4 “a” (second occurrence) has been replaced with -- the --.
In claim 19, in line 5 -- and -- has been inserted after “exchanger,” (second occurrence).
In claim 22, in line 3 -- fluid -- has been inserted after “second” and in line 18 -- fluid -- has been inserted after “second”.
In the Specification, at paragraph [0022], line 1 “Fig. 1” has been replaced with -- Figs. 1 and 1A --.
The following is an examiner’s statement of reasons for allowance: The claims remain distinguished for reasons of record. The Amendments to claims 10, 19 and 22 are for purposes of mitigating 35 U.S.C. 112 (b) issues regarding antecedent basis and inconsistent terminology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
JWD
03/23/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778